       Case 4:20-cv-03394 Document 24 Filed on 09/07/21 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 September 08, 2021
                          UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 ON SITE CONTAINER &                        §
 COMPACTOR REPAIR, INC.,                    §
                                            §
         Plaintiff.                         §
                                            § CIVIL ACTION NO. 4:20-CV-03394
 VS.                                        §
                                            §
 BFI WASTE SERVICES OF TEXAS,               §
 LP,                                        §
                                            §
         Defendant.                         §

                      ORDER ADOPTING MAGISTRATE JUDGE’S
                      MEMORANDUM AND RECOMMENDATION

        On August 12, 2021, BFI Waste Services of Texas, L.P.’s Motion to Dismiss (Dkt.

9) was referred to United States Magistrate Judge Andrew M. Edison under 28 U.S.C. §

636(b)(1)(B). See Dkt. 20. Judge Edison filed a Memorandum and Recommendation on

August 19, 2021, recommending that BFI Waste Services of Texas, L.P.’s Motion to

Dismiss (Dkt. 9) be GRANTED in part and DENIED in part. See Dkt. 23.

        No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error on

the face of the record. 28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3).

        Based on the pleadings, the record, and the applicable law, the Court finds that there

is no plain error apparent from the face of the record. Accordingly, it is hereby ORDERED

and ADJUDGED that:
    Case 4:20-cv-03394 Document 24 Filed on 09/07/21 in TXSD Page 2 of 2




     (1)   Judge Edison’s Memorandum and Recommendation (Dkt. 23) is
           APPROVED and ADOPTED in its entirety as the holding of the Court; and

     (2)   BFI Waste Services of Texas, L.P.’s Motion to Dismiss (Dkt. 9) is
           GRANTED in part and DENIED in part. Specifically, On Site Container &
           Compactor Repair, Inc.’s fraud cause of action is DISMISSED, but its
           quantum meruit claim remains.

It is so ORDERED.

     SIGNED at Houston, Texas, this 7th day of September, 2021.


                                         ___________________________________
                                                GEORGE C. HANKS, JR.
                                           UNITED STATES DISTRICT JUDGE




                                        2
